Citation Nr: 1643304	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.  

2.  Entitlement to service connection for left ear hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a higher initial rating for tension headaches, rated noncompensable prior to October 16, 2015, and 50 percent from October 16, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In March 2015, the Board remanded the Veteran's claim for service connection for headaches.  A September 2015 rating decision granted entitlement to service connection for headaches and; therefore, the service connection issue is no longer before the Board.  The September 2015 rating decision assigned a noncompensable initial rating for tension headaches effective March 8, 2010.  In October 2015, VA received written correspondence from the Veteran, consisting of a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation benefits, indicating that the Veteran was claiming compensation for migraines.  In October 2015, VA also received correspondence from the Veteran's representative, noting that the Veteran wished to pursue an increased rating for migraines.  A December 2015 rating decision granted a higher initial rating of 50 percent for tension headaches effective October 16, 2015, creating staged initial ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  In January 2016, VA received written correspondence from the Veteran requesting an earlier effective date for the award of service connection for headaches.  However, in written correspondence from the Veteran, received by VA in August 2016, the Veteran requested withdrawal of the issue of entitlement to an earlier effective date.  Nonetheless, while the Veteran withdrew the issue of entitlement to an earlier effective date for the award of service connection for tension headaches, he did not indicate that he wished to withdraw his appeal concerning the issue of entitlement to a higher initial rating.  Accordingly, the October 2015 correspondence is construed as a notice of disagreement with respect to the initial rating assigned to tension headaches by the September 2015 rating decision.  The appellate process has been triggered and a remand is required to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for left ear hearing loss disability, entitlement to service connection for tinnitus, and entitlement to a higher initial rating for tension headaches, rated noncompensable prior to October 16, 2015 and 50 percent from October 16, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent evidence does not reflect right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the claim for service connection for right ear hearing loss disability, an April 2010 VA notice letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

The claims folder contains the Veteran's service medical treatment records and identified VA medical treatment records.  Updated VA medical treatment records were obtained and associated with the record in compliance with the Board's March 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the remand portion below, the Board requested that the AOJ obtain the Veteran's Social Security Administration (SSA) records as the Veteran began to receive SSA disability benefits in the 1980s.  However, a request for SSA records does not impact the decision regarding the issue of entitlement to service connection for right ear hearing loss disability because the Veteran does not have a current disability.  Accordingly, the presence or absence of SSA records is not relevant to the issue.  The Board may proceed with a decision regarding the issue of entitlement to service connection for right ear hearing loss disability. 

In addition, the Veteran was provided a VA audiology examination in July 2015 with respect to the issue of entitlement to service connection for right ear hearing loss disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate as the examiner interviewed the Veteran and included the relevant audiometric findings and speech recognition score found on examination.  The examination is adequate to determine that the Veteran does not have a right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2015).  In addition, the VA examination report complies with the Board's March 2015 remand directive.  See Stegall, 11 Vet. App. 268 (1998).  An opinion as to etiology, as requested by the remand, is not required as the Veteran does not have a current right ear hearing loss disability.  The duty to assist the Veteran has been met. 

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Service Connection- Right ear hearing loss disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA has defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran avers that his current right ear hearing loss is related to active service. 

The record is absent for any demonstration of a right ear hearing loss disability for VA compensation purposes.  A hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  The evidence does not reflect any right ear hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or within close proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

VA medical treatment records show complaints of hearing loss, but no evidence to reflect a right ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385. 

In addition, the Veteran was provided a VA audiology examination in July 2015.   The audiometric findings for the right ear were as follows: 15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.  The speech recognition score was 100 percent.  The evidence does not reflect a right ear hearing loss disability for VA compensation purposes.  

The Veteran, as a lay person, is competent to report that he has difficulty hearing.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he has not been shown to possess the medical knowledge or expertise to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Diagnosing a hearing loss disability for VA compensation purposes requires medical testing as defined by 38 C.F.R. § 3.385, i.e., audiometric findings and speech recognition scores.  Therefore, the Veteran's reports of hearing loss do not constitute competent evidence of a right ear hearing loss disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Without evidence of demonstration of a right ear hearing loss disability, the Board need not address the other criteria to establish service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.  


REMAND

An SSA inquiry dated in August 2010 shows that the Veteran began to receive benefits from SSA in August 1988.  The SSA records are not associated with the record nor is there any indication that they were ever requested.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the issues on appeal.  Based on the circumstances of this case, the Board concludes that the AOJ must make a request to obtain records from SSA.

The July 2015 VA examination report shows a speech recognition score of 68 percent for the left ear, which constitutes a left ear hearing loss disability for VA compensation purposes.  The examiner indicated that the Veteran had normal left ear hearing, but did not explain the low speech recognition score and did not provide an opinion as to etiology of any left ear hearing loss.  The Board finds that an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, concerning the claim for a higher initial rating for tension headaches, VA received a claim for an increased rating within one year of the September 2015 rating decision.  The Veteran's request is construed as a timely disagreement with the initial rating assigned by the September 2015 rating decision.  A remand is necessary to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the September 2015 rating decision and notice of disagreement therewith received in October 2015 regarding the issue of entitlement to a higher initial rating for tension headaches, rated noncompensable prior to October 16, 2015, and 50 percent from October 16, 2015.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.

2.  Contact the SSA and request all records related to the   Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and the Veteran must be notified accordingly.

3.  Return the claims folder to the examiner who provided the July 2015 VA opinion regarding the nature and etiology of the left ear hearing loss; or to another suitably qualified examiner.  The examiner must review the claims folder and note that such a review was accomplished. 

Following review of the claims folder, the examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or higher) that the Veteran's left ear hearing loss disability is related to active service? 

Rationale must be proffered for any opinion reached. In providing the rationale, the examiner must discuss the Veteran's report of sustaining acoustic trauma in service due to proximity to aircraft noise.

4.  Following completion of the above, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be provided an opportunity to respond.  The case should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


